Exhibit 3rd Quarter Presentation May 26, 2010 2 Participants Steven E. NielsenPresident & Chief Executive Officer H. Andrew DeFerrariChief Financial Officer Richard B. VilsoetGeneral Counsel 3 Forward-Looking Statements and Non-GAAP Information Forward-Looking Statements and Non-GAAP Information This presentation contains forward-looking statements within the meaning of the PrivateSecurities Litigation Reform Act of 1995, including statements with respect to theCompany’s fiscal 2010 fourth quarter results. The words “believe,” “expect,” “anticipate,”“estimate,” “intend,” “forecast,” “may,” “should”, “could”, “project,” “outlook” and similarexpressions, including statements regarding backlog, identify forward-looking statements.These forward-looking statements are based on management’s current expectations,estimates and projections and speak only as of the date of this presentation.
